
	
		II
		110th CONGRESS
		1st Session
		S. 475
		IN THE SENATE OF THE UNITED STATES
		
			February 1, 2007
			Mr. Domenici (for
			 himself and Mr. Bingaman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To increase the number of Deputy United States Marshals
		  that investigate immigration crimes.
	
	
		1.Deputy United States
			 Marshals
			(a)Increase
			 positionsIn each of the
			 fiscal years 2008 through 2012, the Attorney General, subject to the
			 availability of appropriations, shall increase by not less than 50 the number
			 of positions for full-time active duty Deputy United States Marshals that
			 investigate criminal matters related to immigration.
			(b)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Attorney General such sums as may be necessary for each of the fiscal years
			 2008 through 2012 to carry out subsection (a).
			
